Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show shaft section (136) and a lock section (138) in (Figure 3, described in Paragraph [0023]) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: lock mechanism  in claim 15, and its dependent claims.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "”the hook" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the hook” and “the mount hook” will be treated as the same part.
Claim 4 recites the limitation "mount assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the mount assembly” and “the mount hook” will be treated as the same part.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 9 -10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US 9675219 B1) in view of Liu (US 6557206 B1).
Regarding claim 1, Chaffin teaches (Figures 1-7, 9; Col 5 lines 58 – Col 6 lines 67) a vacuum cleaner comprising: a vacuum body assembly including a housing (hollow exterior casing 10) having a base end (bottom half 14); a debris container (cylinder 34; Col 7 lines 19 – lines 44; Figure 7-8) removably coupled to the housing; and a suction source (motor 16; Col 5 lines 65 – Col 6 lines 10)  configured to draw air into the debris container; a harness assembly (backpack accessory 22; Col 6 lines 23 – 50; Figure 3) removably connected to the vacuum body assembly; and wherein the vacuum cleaner is convertible between a carry mode, the harness assembly connected to the vacuum body assembly in the carry mode, the harness assembly configured to be worn by a user; a stand mode, the base end of the vacuum body assembly configured to rest on a support surface in the stand mode.
Chaffin fails to teach a mount hook and a mount structure. 

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the vacuum cleaner housing of Chaffin to include the mount hook and mount structure of Liu. This modification of the housing would result in improving the storage capabilities of the vacuum cleaner.
Regarding claim 2, modified Chaffin teaches (Col 6 lines 23 – 38, Col 8 lines 22-42; Figures 1,2-3,7) the harness assembly further including a base plate ( receiving plate 24) removably connected to the vacuum body assembly; and at least one shoulder strap connected to the base plate.
Regarding claim 3, modified Chaffin teaches (Col 6 lines 23 – 50 Figures 1-3) wherein the harness assembly (backpack pack 22) is not connected to the vacuum body assembly in the hang mode.
Regarding claim 9, modified Chaffin teaches wherein the base end (bottom half 14; Figure 1, 8; Col 5 lines 58 – Col 6 lines 20) of the vacuum body assembly includes at least one foot configured to engage the support surface in the stand mode.
Regarding claim 10, Chaffin teaches (Figures 1-7, 9; Col 5 lines 58 – Col 6 lines 67)  a vacuum body assembly including a housing (hollow exterior casing 10); a debris (cylinder 34; Col 7 lines 19 – lines 44; Figure 7-8) container removably coupled to the 
Chaffin fails to teach a mount hook configured to hang the vacuum body assembly from a mount structure, and wherein the mount hook is positioned between the vacuum body assembly and the harness assembly such that the mount hook is at least partially concealed by the harness assembly. 
Liu teaches (Figures 1, 3-5, 6; Col 3 lines 49 – lines 65, Col 4 lines 1-65) mount hook (hook 160) configured to hang the vacuum body assembly from a mount structure (mounting assembly 200), and wherein the mount hook is positioned on the vacuum body assembly.
 For claim 10, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the vacuum cleaner housing of Chaffin to include the mount hook and mount structure of Liu to have it partially concealed by the harness assembly of Chaffin, and capable of being utilize when harness assembly is removed. This modification of the housing, and the removing harness assembly would result in improving the storage capabilities of the vacuum cleaner.

For claim 14, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the vacuum cleaner housing of Chaffin to include the mount hook and mount structure of Liu to have it partially concealed by the harness assembly of Chaffin, and capable of being utilize when harness assembly is removed. This modification of the housing, and the removing harness assembly would result in improving the storage capabilities of the vacuum cleaner.
7.	Claims 4-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US 9675219 B1) in view of Liu (US 6557206 B1) further in view of Wolfe, Jr et al. ( US 8312591 B1), hereinafter Wolfe.
Regarding claims 4-8 and 11-13, Chaffin in view of Liu teaches all the elements of current invention as applied to claim 1 above expect the mount hook that is movable relative to the vacuum body assembly.
Regarding claim 4, Wolfe teach (Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein the mount hook (movable arm 20) is movable relative to the housing (vacuum cleaner 12), the mount hook movable from a collapsed position to a deployed position; and wherein the mount hook is in the deployed position in the hang mode, and the mount assembly is in the collapsed position in the carry mode.

Regarding claim 5, Wolfe teach (Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47)  wherein moving the mount hook (movable arm 20) from the collapsed position to the deployed position includes translationally moving the mount hook relative to the housing.
For claim 5, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin as taught by Liu, and design the hook of Liu like Wolfe for the purpose of allowing the hook to move within the housing. This modification allows the hook to be modular, and to be retracted and detracted. This ensures that the hook does not interfere with the use of the vacuum cleaner, and is only used when needed to be mounted to a structure.
Regarding claim 6, Wolfe teach (Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein a majority of the mount hook (movable arm 20) is received within the housing when the mount hook is in the collapsed position.

Regarding claim 7, Wolfe teach (Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein moving the mount hook(movable arm 20) from the collapsed position to the deployed position includes rotationally moving the mount hook relative to the housing.
For claim 7, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin as taught by Liu, and design the hook of Liu like Wolfe for the purpose of allowing the hook to move within the housing. This modification allows the hook to be modular, and to be retracted and detracted. This ensures that the hook does not interfere with the use of the vacuum cleaner, and is only be used when needed to be mounted to a structure. The wolfe reference additionally teaches that the movable arm that allows vacuum cleaner to mount to structures can have various different configurations.

For claim 8, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin as taught by Liu, and design the hook of Liu like Wolfe for the purpose of allowing the hook to move within the housing. This modification allows the hook to be modular, and to be retracted and detracted. This ensures that the hook does not interfere with the use of the vacuum cleaner, and is only be used when needed to be mounted to a structure. The wolfe reference additionally teaches that the movable arm that allows vacuum cleaner to mount to structures can have various different configurations
Regarding claim 11, Wolfe teach (Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein the mount hook is movable relative to the vacuum body assembly from a collapsed position to a deployed position.
For claim 11, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin as taught by Liu, and design the hook of Liu like Wolfe for the purpose of allowing the hook to move within the housing. This modification allows the hook to be modular, and to be retracted and detracted. This ensures that the hook does not interfere with the use of the vacuum cleaner, and is only be used when needed to be mounted to a structure. 
Regarding claim 12, Wolfe teach (Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein the vacuum body assembly (vacuum cleaner 12) includes a recess; and a majority of the mount hook ( movable arm 20) is received in the recess in the collapsed position.
For claim 12, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin as taught by Liu, and design the hook of Liu like Wolfe for the purpose of allowing the hook to move within the housing. This modification allows the hook to be modular, and to be retracted and detracted. This ensures that the hook does not interfere with the use of the vacuum cleaner, and is only be used when needed to be mounted to a structure. The wolfe reference additionally teaches that the movable arm that allows vacuum cleaner to mount to structures can have various different configurations.
Regarding claim 13, Wolfe teach (Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein the mount hook (movable arm 20) is only movable from the collapsed position to the deployed position when the harness assembly is not connected to the vacuum body assembly (vacuum cleaner 12).
For claim 13, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin as .
8.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US 9675219 B1) in view of Perkins et al (US 5732867 A), hereinafter Perkins. 
	Regarding claim 15, Chaffin teaches (Figures 1-7, 9; Col 5 lines 58 – Col 6 lines 67) a vacuum body assembly including a housing(hollow exterior casing 10); a debris 
	Chaffin fails to teach a base plate with a shaft section, lock section and lock mechanism.
Regarding claim 15, Perkins teach ( Figure 1-2,3-7; Col 2 lines 1-65) the harness assembly(backpack 10) including a base plate (second frame 14); at least one shoulder strap (shoulder straps 16)  connected to the base plate; and a fastener (pin 22) rigidly connected to the base plate, the fastener having a shaft section and a lock section); a lock mechanism (locking mechanism 26) movably connected to the housing of the vacuum body assembly to releasably lock the vacuum body assembly to the harness assembly, the lock mechanism actuatable from a lock position to an unlock position; and wherein the lock mechanism traps the lock section of the fastener in the lock position.

Regarding claim 16, Perkins teach (Figure 1-2, 3-7; Col 2 lines 1-65) wherein the lock section (lock rod 28) of the fastener (pin 22) includes a fastener hook.
For claim 16, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the harness assembly Chaffin to include a base plate that can be lock and unlock like Perkins. This modification would allow an end user to effectively remove the harness assembly from the vacuum cleaner in more efficient way, and be able to switch out parts of the vacuum cleaner easier.
Regarding claim 17, Perkins teach (Figure 1-2, 3-7; Col 2 lines 1-65) wherein the lock mechanism (locking mechanism 26) includes a lock rail engaging the fastener hook.
For claim 17, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the harness assembly 
Regarding claim 18, Perkin teach (Figure 1-2, 3-7; Col 2 lines 1-65)  wherein at least one of the fastener hook and the lock rail (locking mechanism 26) includes a chamfer (chamfered surface 32) to allow forced connection of the vacuum body assembly to the harness assembly without separately actuating the lock mechanism.
For claim 18, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the harness assembly Chaffin to include a base plate that can be lock and unlock like Perkins. This modification would allow an end user to effectively remove the harness assembly from the vacuum cleaner in more efficient way, and be able to switch out parts of the vacuum cleaner easier.
Regarding claim 19, Perkins teach (Figure 1-2, 3-7; Col 2 lines 27-35) wherein the lock mechanism (locking mechanism 26) is biased toward the lock position.
For claim 19, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the harness assembly Chaffin to include a base plate that can be lock and unlock like Perkins. This modification 
Regarding claim 20, Perkins teach (Figure 1-2, 3-7; Abstract, Col 2 lines 27-35) wherein the lock mechanism (locking mechanism 26) includes a user engagement portion configured to be actuated by a user to move the lock mechanism from the lock position to the unlock position.
For claim 20, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the harness assembly Chaffin to include a base plate that can be lock and unlock like Perkins. This modification would allow an end user to effectively remove the harness assembly from the vacuum cleaner in more efficient way, and be able to switch out parts of the vacuum cleaner easier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723